COURT OF APPEALS

SECOND DISTRICT OF TEXAS

FORT WORTH 

NO. 2-06-145-
CV



IN RE KATHY ANN LOWTHORP	RELATOR



------------

ORIGINAL PROCEEDING

------------

MEMORANDUM
 
OPINION
(footnote: 1)
------------

The court has considered relator's petition for writ of mandamus 
and motion for temporary relief and is of the opinion that relief should be denied.  Accordingly, relator's petition for writ of mandamus and motion for temporary relief are denied.

Relator shall pay all costs of this original proceeding
, for which let execution issue.

PER CURIAM





PANEL A
: CAYCE, C.J.; HOLMAN and WALKER, JJ.



WALKER, J. would issue a stay and request a response.



DELIVERED: April 25, 2006



FOOTNOTES
1:See 
Tex. R. App. P. 47.4
.